Opinion op the Court by
Judge McCandless —
Affirming.
The board of supervisors of taxes for Grant countv assessed for taxation for the year 1922 the farm of appellee, Williams, consisting of 468 acres, at $51.00 per acre. From that action Williams appealed to the Grant quarterly court, which heard evidence and affirmed the action of the supervisors. From that judgment he appealed to-the Grant circuit court. The evidence was there heard and the following judgment entered:
“This cause coming on to be heard, and after hearing all the evidence offered by either side, and the arguments of counsel, and the court being sufficiently advised, it is adjudged by the court that the fair cash value of the 468 acres of land, estimated at the sum for which it, would sell at a fair voluntary sale, as of date July 1, 1921, is $40.00 per .acre, or $18,720.00 for the whole tract, and it is ordered that said 468 acres of land be assessed at said sum of $18,720.00.00 for taxation for all purposes for the year 1922.”
The board of supervisors have appealed. The judge of the lower court saw and heard the witnesses, perhaps was acquainted with them, and was in a better position to determine their credibility and the value of their testimony than are we. In a case of this character his judgment should not be reversed unless it is clearly against the weight of the evidence.
We have carefully examined the evidence and are of the opinion that it supports the judgment. Certainly the judgment is not clearly opposed to the weight of the evidence.
Wherefore judgment is affirmed.